Exhibit 10.4

 

PATINA OIL & GAS CORPORATION

[DIRECTOR][OFFICER] INDEMNIFICATION

AGREEMENT

 

INDEMNIFICATION AGREEMENT (“Agreement”) dated as of             , 200    
between PATINA OIL & GAS CORPORATION, a Delaware corporation (the “Company”),
and [name of director or officer] (“Indemnitee”).

 

Preliminary Statements

 

Competent and experienced persons are becoming more reluctant to serve as
directors or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf or at the request of such corporations, generally through insurance and
indemnification.

 

Uncertainties in the interpretations of the statutes and regulations, laws and
public policies relating to indemnification of corporate directors and officers
are such as to make adequate, reliable assessment of the risks to which
directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.

 

The Board of Directors of the Company, based upon its business experience, has
concluded that the continuation of present trends in litigation against
corporate directors and officers will inevitably make it more difficult for the
Company to attract and retain directors and officers of the highest degree of
competence committed to the active and effective direction and supervision of
the business and affairs of the Company and its subsidiaries and affiliates and
the operation of its and their facilities, and the Board deems such consequences
to be so detrimental to the best interests of the Company that it has concluded
that the Company should act to provide its directors and officers with enhanced
protection against inordinate risks attendant on their positions in order to
assure that the most capable persons otherwise available will be attracted to,
or will remain in, such positions and, in such connection, such directors have
further concluded that it is not only reasonable and prudent but necessary for
the Company to obligate itself contractually to indemnify to the fullest extent
permitted by applicable law its directors and certain of its officers and
certain persons serving other entities on behalf or at the request of the
Company and to assume, to the maximum extent permitted by applicable law,
financial responsibility for expenses and liabilities which might be incurred by
such individuals in connection with claims lodged against them for their
decisions and actions in such capacities.

 

Section 145 of the General Corporation Law of the State of Delaware, under which
law the Company is organized, empowers a corporation organized in Delaware to
indemnify persons who serve as directors, officers, employees or agents of the
corporation or persons who serve at the request of the corporation as directors,
officers, employees or agents of another corporation, partnership, joint
venture, employee benefit plan, trust or other enterprise, and further specifies
that the indemnification provided by such section “shall not be deemed exclusive
of any other rights to which those seeking indemnification may be entitled under
any by-law, agreement, vote of stockholders or disinterested directors or
otherwise,” and further empowers a corporation to “purchase and maintain
insurance” on behalf of such persons “against any liability asserted against
Indemnitee or incurred by Indemnitee in any such capacity, or arising out of



--------------------------------------------------------------------------------

Indemnitee’s status as such, whether or not the corporation would have the power
to indemnify Indemnitee against such liability under the provisions of said
laws. The Certificate of Incorporation, as amended, and By-laws of the Company
permit indemnification in accordance with the fullest extent permitted by
applicable law.

 

The Company has (i) reviewed the type of insurance available to insure the
directors and officers of the Company and of its affiliates against costs,
expenses (including attorneys’ fees and disbursements), judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by them in
connection with any action, suit or proceeding to which they are, or are
threatened to be made, a party by reason of their status or decisions or actions
in such positions, (ii) studied the nature and extent of the coverage provided
by such insurance and the cost thereof to the Company, (iii) concluded to obtain
such insurance and (iv) concluded, in part based upon Company’s decision to
obtain such insurance with certain exclusions and limitations, that it would be
in the best interests of the Company and its stockholders for the Company to
enter into agreements to indemnify certain of such persons in the form of this
Agreement.

 

The Company desires to have Indemnitee serve or continue to serve as a director
or officer of the Company, or as a director, officer, employee, partner,
trustee, agent or fiduciary of such other corporations, partnerships, joint
ventures, employee benefit plans, trusts or other enterprises (each a “Company
Affiliate”) of which Indemnitee has been or is serving or will serve on behalf
or at the request of or for the convenience of or to represent the interests of
the Company, free from undue concern for unpredictable, inappropriate or
unreasonable claims for damages by reason of Indemnitee being, or having been, a
director or officer of the Company or a director, officer employee, partner,
trustee, agent or fiduciary of a Company Affiliate or by reason of Indemnitee’s
decisions or actions on their behalf.

 

Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company or the Company’s Affiliates in such
aforesaid capacities on the condition that Indemnitee be indemnified as provided
for herein.

 

Accordingly, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1. Services to the Company. Indemnitee will serve or continue to serve as a
director or officer of the Company (in the case of a Company officer, at the
will of the Company or under separate contract, if any such contract exists or
shall hereafter exist) or as a director, officer, employee, partner, trustee,
agent or fiduciary of a Company Affiliate faithfully and to the best of
Indemnitee’s ability so long as Indemnitee is duly elected and qualified in
accordance with the provisions of the By-laws or other applicable constitutive
documents thereof; provided, however, that (i) Indemnitee may at any time and
for any reason resign from such position (subject to any contractual obligations
which Indemnitee shall have assumed apart from this Agreement) and (ii) neither
the Company nor any Company Affiliate shall have any obligation under this
Agreement to continue the Indemnitee in any such position.

 

2. Right to Indemnification. The Company shall, to the fullest extent permitted
by applicable law as then in effect, indemnify any Indemnitee who is or was
involved in any manner (including, without limitation, as a party or a witness)
or is threatened to be made so involved in any threatened, pending or completed
investigation, claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative (including, without limitation, any action, suit
or

 

2



--------------------------------------------------------------------------------

proceeding by or in the right of the Company to procure a judgment in its favor)
(a “Proceeding”) by reason of the fact that such person is or was a director,
officer, employee or agent of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of any Company
Affiliate against all expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such person in
connection with such Proceeding; provided, however, that, except as provided in
Section 3(d), the foregoing shall not apply to a director or officer of the
Company with respect to a Proceeding that was commenced by such director or
officer. Such indemnification shall include the right to receive payment in
advance of any expenses incurred by Indemnitee in connection with such
Proceeding, consistent with the provisions of applicable law as then in effect.

 

3. Advancement of Expenses; Procedures; Presumptions and Effect of Certain
Proceedings; Remedies; Definitions. In furtherance, but not in limitation, of
the foregoing provisions, the following procedures, presumptions and remedies
shall apply with respect to advancement of expenses and the right to
indemnification hereunder:

 

(a) Advancement of Expenses. All reasonable expenses incurred by or on behalf of
the Indemnitee in connection with any Proceeding shall be advanced to the
Indemnitee by the Company within 20 calendar days after the receipt by the
Company of a statement or statements from the Indemnitee requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding. Such statement or statements shall reasonably evidence the
expenses incurred by the Indemnitee and, if required by law at the time of such
advance, shall include or be accompanied by an undertaking by or on behalf of
the Indemnitee to repay the amounts advanced if it should ultimately be
determined that the Indemnitee is not entitled to be indemnified against such
expenses pursuant to this Article.

 

(b) Procedure for Determination of Entitlement to Indemnification. (i) To obtain
indemnification under this Article, an Indemnitee shall submit to the Secretary
of the Company a written request, including such documentation and information
as is reasonably available to the Indemnitee and reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification (the “Supporting Documentation”). The determination of the
Indemnitee’s entitlement to indemnification shall be made not later than 60
calendar days after receipt by the Company of the written request for
indemnification together with the Supporting Documentation. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that the Indemnitee has requested indemnification.

 

(ii) The Indemnitee’s entitlement to indemnification hereunder shall be
determined in one of the following ways (each of which shall give effect to the
presumptions set forth in Section 3(c)): (A) by a majority vote of the
Disinterested Directors (as hereinafter defined), if they constitute a quorum of
the Board; (B) by a written opinion of Independent Counsel (as hereinafter
defined) if a quorum of the Board consisting of Disinterested Directors is not
obtainable or, even if obtainable, a majority of such Disinterested Directors so
directs; (C) by the stockholders of the Company (but only if a majority of the
Disinterested Directors, if they constitute a quorum of the Board, presents the
issue of entitlement to indemnification to the stockholders for their
determination) or (D) as provided in Section 3(c).

 

(iii) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 3(b)(ii), a majority of the
Disinterested Directors, if

 

3



--------------------------------------------------------------------------------

any, shall select the Independent Counsel, but only an Independent Counsel to
which the Indemnitee does not reasonably object. If there shall be no
Disinterested Directors, such Independent Counsel shall be selected by a
majority of the Directors, but only an Independent Counsel to which the
Indemnitee does not reasonably object.

 

(c) Presumptions and Effect of Certain Proceedings. Except as otherwise
expressly provided herein, the Indemnitee shall be presumed to be entitled to
indemnification hereunder upon submission of a request for indemnification
together with the Supporting Documentation in accordance with Section 3(b)(i),
and thereafter the Company shall have the burden of proof to overcome that
presumption in reaching a contrary determination. In any event, if the person or
persons empowered under Section 3(b) to determine entitlement to indemnification
shall not have been appointed or shall not have made a determination within 60
calendar days after receipt by the Corporation of the request therefor together
with the Supporting Documentation, the Indemnitee shall be deemed to be entitled
to indemnification and the Indemnitee shall be entitled to such indemnification
unless the Company establishes as provided in the final sentence of Section
3(d)(ii) or by written opinion of Independent Counsel that (A) the Indemnitee
misrepresented or failed to disclose a material fact in making the request for
indemnification or in the Supporting Documentation or (B) such indemnification
is prohibited by law. The termination of any Proceeding described in Section 2,
or of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, adversely affect the right of the Indemnitee to indemnification or
create a presumption that the Indemnitee did not act in good faith and in a
manner which the Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to any criminal Proceeding, that
the Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(d) Remedies of Indemnitee. (i) In the event that a determination is made
pursuant to Section 3(b) that the Indemnitee is not entitled to indemnification
hereunder, (A) the Indemnitee shall be entitled to seek an adjudication of
Indemnitee’s entitlement to such indemnification either, at the Indemnitee’s
sole option, in (x) an appropriate court of the State of Delaware or any other
court of competent jurisdiction or (y) an arbitration to be conducted by a
single arbitrator, selected by mutual agreement of the Company and Indemnitee
(or, failing such agreement, by the then sitting Chief Judge of the United
States District Court for the District of Colorado), pursuant to the rules of
the American Arbitration Association; (B) any such judicial proceeding or
arbitration shall be de novo and the Indemnitee shall not be prejudiced by
reason of such adverse determination and (C) in any such judicial proceeding or
arbitration the Company shall have the burden of proving that the Indemnitee is
not entitled to indemnification under this Article. If any such determination is
made, the Indemnitee shall be entitled, on five days written notice to the
Secretary of the Company, to receive the written report of the persons making
such determination, which report shall include the reasons and factual findings,
if any, upon which such determination was based.

 

(ii) If a determination shall have been made or deemed to have been made,
pursuant to Section 3(b) or (c), that the Indemnitee is entitled to
indemnification, the Company shall be obligated to pay the amounts constituting
such indemnification within five days after such determination has been made or
deemed to have been made and shall be conclusively bound by such determination
unless the Company establishes as provided in the final sentence of this
paragraph that (A) the Indemnitee misrepresented or failed to disclose a
material fact in

 

4



--------------------------------------------------------------------------------

making the request for indemnification or in the Supporting Documentation or (B)
such indemnification is prohibited by law. If (x) advancement of expenses is not
timely made pursuant to Section 3(a) or (y) payment of indemnification is not
made within five calendar days after a determination of entitlement to
indemnification has been made or deemed to have been made pursuant to Section
3(b) or (c), the Indemnitee shall be entitled to seek judicial enforcement of
the Company’s obligation to pay to the Indemnitee such advancement of expenses
or indemnification. Notwithstanding the foregoing, the Company may bring an
action, in an appropriate court in the State of Delaware or any other court of
competent jurisdiction, contesting the right of the Indemnitee to receive
indemnification hereunder due to the occurrence of an event described in
subclause (A) or (B) of this clause (ii) (a “Disqualifying Event”); provided,
however, that in any such action the Company shall have the burden of proving
the occurrence of such Disqualifying Event.

 

(iii) The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 3(d) that the procedures and
presumptions of this Section 3 are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

 

(iv) If the Indemnitee, pursuant to this Section 3(d), seeks a judicial
adjudication of or an award in arbitration to enforce Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any expenses actually and reasonably incurred by the Indemnitee if the
Indemnitee prevails in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that the Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
expenses sought, the expenses incurred by the Indemnitee in connection with such
judicial adjudication or arbitration shall be prorated accordingly.

 

(e) Definitions. For purposes of this Section 3:

 

“Disinterested Director” means a director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.

 

“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent (a) the
Company or the Indemnitee in any matter material to either such party or (b) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing under the law of the State of Delaware, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights hereunder.

 

4. Other Rights to Indemnification. The indemnification and advancement of costs
and expenses (including attorneys’ fees and disbursements) provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may now or in the future be entitled under any provision of applicable law, the
Certificate of Incorporation or any By-law of the Company or any other agreement
or any vote of directors or stockholders or otherwise, whether as to action in
Indemnitee’s official capacity or in another capacity while occupying any of the
positions or having any of the relationships referred to in Section 1 of this
Agreement.

 

5



--------------------------------------------------------------------------------

5. Duration of Agreement. (a) This Agreement shall be effective from and after
the effective date of the Agreement, and shall continue until and terminate upon
the later of (i) the tenth anniversary after Indemnitee has ceased to occupy any
of the positions or have any of the relationships described in Section 1 of this
Agreement or (ii) (A) the final termination or resolution of all Proceedings
with respect to Indemnitee commenced during such 10-year period and (B) either
(x) receipt by Indemnitee of the indemnification to which Indemnitee is entitled
hereunder with respect thereto or (y) a final adjudication or binding
arbitration that Indemnitee is not entitled to any further indemnification with
respect thereto, as the case may be.

 

(b) This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and Indemnitee’s heirs,
devisees, executors, administrators or other legal representatives.

 

6. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable under any particular circumstances or
for any reason whatsoever (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, all other
portions of any Section, paragraph or clause of this Agreement that contains any
provision that has been found to be invalid, illegal or unenforceable, that are
not themselves invalid, illegal or unenforceable), or the validity, legality or
enforceability under any other circumstances shall not in any way be affected or
impaired thereby and (b) to the fullest extent possible consistent with
applicable law, the provisions of this Agreement (including, without limitation,
all other portions of any Section, paragraph or clause of this Agreement that
contains any such provision that has been found to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be deemed revised, and shall be construed so as to give effect to the intent
manifested by this Agreement (including the provision held invalid, illegal or
unenforceable).

 

7. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

8. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

9. Modifications and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

10. Notifications and Defense of Claim. Indemnitee agrees to notify the Company
promptly in writing upon being served with any summons, citation, subpoena,
complaint,

 

6



--------------------------------------------------------------------------------

indictment, information or other document relating to any matter which may be
subject to indemnification hereunder, whether civil, criminal or investigative;
provided, however, that the failure of Indemnitee to give such notice to the
Company shall not adversely affect Indemnitee’s rights under this Agreement
except to the extent the Company shall have been materially prejudiced as a
direct result of such failure. Nothing in this Agreement shall constitute a
waiver of the Company’s right to seek participation at its own expense in any
Proceeding which may give rise to indemnification hereunder.

 

11. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed or (ii) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, in either case:

 

(a) if to Indemnitee:

 

[name]

[address]

 

(b) if to the Company:

 

Patina Oil & Gas Corporation

1625 Broadway

Denver, Colorado 80802

Attn: General Counsel

 

or to such other address as may have been furnished to either party by the other
party.

 

12. Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

 

* * * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PATINA OIL & GAS CORPORATION,       INDEMNITEE a Delaware corporation          
                    By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

Name:           Name:     Title:           Title:    

 

8